FILED
                            NOT FOR PUBLICATION                             JUN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30232

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00022-TMB

  v.
                                                 MEMORANDUM *
PRISCILLA MARILYN FINAU,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Priscilla Marilyn Finau appeals from the 51-month sentence imposed

following her guilty-plea conviction for drug conspiracy, in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A) & (B). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Finau contends that the district court erred in denying her a minor role

adjustment under U.S.S.G. § 3B1.2. On appeal, Finau argues for the first time that

her role should have been compared to hypothetical other “likely participants” in

the conspiracy, rather than just to the role of her co-defendant. Even if this

argument were not waived, Finau’s speculation about other possible participants,

without providing any evidentiary support, fails to meet her burden of proving that

she is entitled to a minor role adjustment. See United States v. Rosas, 615 F.3d

1058, 1068-69 (9th Cir. 2010).

      Finau also contends that her sentence is substantively unreasonable. In light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) factors, the

sentence, six months below the bottom of the Guidelines range, is not substantively

unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     10-30232